GARCIA, Judge (specially concurring).  I agree with the majority’s position that language in AFSCME Council 18, 2013-NMCA-012, ¶¶ 12-17 and City of Denting, 2007-NMCA-069, ¶¶21-24, appear to control our decision in this case. I write to specially concur because in AFSCME Council 18, l asked our Supreme Court to re-address City of Denting and the grandfather status issue where the City’s LMR.0 did not contain any final impasse resolution procedure that was binding on the City. AFSCME Council 18, 2013-NMCA-012, ¶¶ 30-32 (Garcia, J„ specially concurring). Because certiorari was granted by the Supreme Court in AFSCME Council 18 and remains pending at this time, I believe that our ruling in this case could be nullified by the outcome of that appeal. See id. TIMOTHY L. GARCIA, Judge